Scout Investments Scout Small Cap Fund Supplement dated October 23, 2015 to the Summary Prospectus dated October 31, 2014, as supplemented The purpose of this supplement is to update the Summary Prospectus regarding changes to the portfolio management team of the Scout Small Cap Fund (the “Fund”).Thomas W. Laming no longer serves as a portfolio manager of the Fund.James R. McBride has assumed lead portfolio manager responsibilities for the Fund. Therefore, the following change is made to the Summary Prospectus: The table in the “Investment Advisor and Portfolio Managers” section of the Summary Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Experience Managing the Fund James R. McBride Lead Portfolio Manager of the Fund Co-Portfolio Manager from May 2010 through October 23, 2015; Lead Portfolio Manager since October 23, 2015 Timothy L. Miller Co-Portfolio Manager of the Fund Since October 2013 You should keep this Supplement for future reference. Additional copies of the Summary Prospectus may be obtained free of charge by calling (800) 996-2862. Scout Investments
